


Exhibit 10.4
        
Federal Signal Corporation
2005 Executive Incentive Compensation Plan (2010 Restatement)
Restricted Stock Award Agreement


You have been selected to receive a grant of Restricted Stock pursuant to the
Federal Signal Corporation 2005 Executive Incentive Compensation Plan (2010
Restatement) (the “Plan”), as specified below:
Participant:________________________________________________                                
Date of
Grant:______________________________________________                            
Number of Shares of Restricted Stock Granted:__________________            
Lapse of Restriction Dates: Restrictions placed on the Shares of Restricted
Stock shall lapse on the date and in the amount listed below:
Date on Which
Restrictions Lapse
Number of Shares for
Which Restrictions Lapse
Cumulative Number of Shares for Which Restrictions Lapse



_______________________________________________________________________________________
This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.

THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of Shares of Restricted Stock by Federal Signal Corporation, a
Delaware corporation (together with its wholly owned subsidiaries hereinafter
referred to as the “Company”), to the Participant named above, pursuant to the
provisions of the Plan.
The Plan provides a complete description of the terms and conditions governing
the Restricted Stock. If there is any inconsistency between the terms of this
Award Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Award Agreement. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein. The parties hereto agree as follows:
1.Employment With the Company. Except as may otherwise be provided in Sections
5(a), 6 or 7, the Restricted Stock granted hereunder is granted on the condition
that the Participant remains an Employee of the Company from the Date of Grant
through (and including) each of the separate Lapse of Restriction Dates, as set
forth above (each such time period is referred to herein as a “Period of
Restriction”).


This grant of Restricted Stock shall not confer any right to the Participant (or
any other Participant) to be granted Restricted Stock or other Awards in the
future under the Plan.
2.Certificate Legend. Each certificate representing Shares of Restricted Stock
granted pursuant to the Plan shall bear the following legend:


“The sale or transfer of Shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Federal Signal Corporation 2005
Executive Incentive Compensation Plan (2010 Restatement), and in the associated
Award Agreement. A copy of this Plan and such Award Agreement may be obtained
from Federal Signal Corporation.”

1



--------------------------------------------------------------------------------




3.Removal of Restrictions. Except as may otherwise be provided herein and in the
Plan, the Shares of Restricted Stock granted pursuant to this Award Agreement
shall become freely transferable by the Participant on the date and in the
amount set forth under the Lapse of Restriction Dates above, subject to
applicable federal and state securities laws. Once Shares of Restricted Stock
are no longer subject to any restrictions, the Participant shall be entitled to
have the legend required by Section 2 of this Award Agreement removed from the
applicable stock certificates.


4.Voting Rights and Dividends. During the Period of Restriction, the Participant
may exercise full voting rights and shall accrue all dividends and other
distributions paid with respect to the Shares of Restricted Stock while they are
held. If any such dividends or distributions are paid in Shares, such Shares
shall be subject to the same restrictions on transferability as are the Shares
of Restricted Stock with respect to which they were paid.


5.Termination of Employment.


(a)
By Death or Disability. In the event the employment of the Participant is
terminated due to death, or Disability (as determined by the Committee) during
the Periods of Restriction, the Periods of Restriction and the restrictions
imposed on the Shares of Restricted Stock held by the Participant at the time of
his or her death, or Disability shall immediately lapse with all such Shares
becoming immediately transferable by the Participant or his or her estate,
subject to applicable federal and state securities laws. For the purposes of
this Award Agreement, “Disability” shall have the meaning ascribed to such term
in the Participant’s governing long-term disability plan, or if no such plan
exists, at the discretion of the Committee.

(b)
Termination for Other Reasons. If the employment of the Participant shall
terminate for any reason other than the reasons set forth in Section 5(a) above
or Section 7 below, during the Periods of Restriction, all Shares of Restricted
Stock held by the Participant at the time of employment termination and still
subject to a Period of Restriction or other restrictions shall be forfeited by
the Participant to the Company. The transfer of employment of the Participant
between the Company and any affiliate or subsidiary (or between affiliates
and/or subsidiaries) shall not be deemed a termination of employment for the
purposes of this Award Agreement.



6.Change in Control. Notwithstanding anything to the contrary in this Award
Agreement, in the event of a Change in Control of the Company (as that term is
defined in the Company’s Change in Control Policy) during the Periods of
Restriction and prior to the Participant’s termination of employment with the
Company and its subsidiaries, the Periods of Restriction and restrictions
imposed on the Shares of Restricted Stock shall immediately lapse, with all such
Shares of Restricted Stock vesting and becoming freely transferable by the
Participant, subject to applicable federal and state securities laws.


7.Acceleration of Vesting of Shares of Restricted Stock in the Event of
Divestiture of Business Segment. In the event that the “Business Segment” (as
that term is defined in this Section below) in which the Participant is
primarily employed as of the “Divestiture Date” (as that term is defined in this
Section below) is the subject of a “Divestiture of a Business Segment” (as that
term is defined in this Section below), and such divestiture results in the
termination of the Participant’s employment with the Company and its
subsidiaries for any reason, the Periods of Restriction and the restrictions
imposed on the Shares of Restricted Stock subject to this Award Agreement shall
immediately lapse, with all such Shares of Restricted Stock vesting and becoming
freely transferable by the Participant, subject to applicable federal and state
securities laws.


For purposes of this Award Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate business segment under the
segment reporting rules under generally accepted accounting principles as used
in the United States, which currently includes the following: Safety and
Security Systems Group, Fire Rescue, and Environmental Solutions Group.
Likewise, the term “Divestiture Date” shall mean the date that a transaction
constituting a Divestiture of a Business Segment is finally consummated.


For purposes of this Award Agreement, the term “Divestiture of a Business
Segment” means the following:


(a)
When used with reference to the sale of stock or other securities of a Business
Segment that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, the sale, exchange, transfer,
distribution or other disposition of the ownership, either beneficially or of
record or both, by the Company or one of its subsidiaries to “Nonaffiliated
Persons” (as that term is defined in this Section below) of 100% of either (a)
the then-outstanding common stock (or the equivalent equity interests) of the
Business Segment or (b) the combined voting power of the then-outstanding voting
securities of the Business Segment entitled to vote generally in the election of
the board of directors or the equivalent governing body of the Business Segment;


2



--------------------------------------------------------------------------------






(b)
When used with reference to the merger or consolidation of a Business Segment
that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, 100%
of either (a) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (b) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or



(c)
When used with reference to the sale of the assets of the Business Segment, the
sale, exchange, transfer, liquidation, distribution or other disposition of all
or substantially all of the assets of the Business Segment necessary or required
to operate the Business Segment in the manner that the Business Segment had been
operated prior to the Divestiture Date.



For purposes of this Award Agreement, the term “Nonaffiliated Persons” shall
mean any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company.


8.Nontransferability. Unless otherwise determined by the Committee pursuant to
the terms of the Plan, during the Periods of Restriction, Shares of Restricted
Stock granted pursuant to this Award Agreement may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated (a “Transfer”), other
than by will or by the laws of descent and distribution, except as provided in
the Plan. If any Transfer, whether voluntary or involuntary, of Shares of
Restricted Stock is made, or if any attachment, execution, garnishment, or lien
shall be issued against or placed upon the Shares of Restricted Stock, the
Participant’s right to such Shares of Restricted Stock shall be immediately
forfeited by the Participant to the Company, and this Award Agreement shall
lapse.


9.Recapitalization. In the event there is any change in the Company’s Shares
through the declaration of stock dividends or through recapitalization resulting
in stock splits or through merger, consolidation, exchange of Shares, or
otherwise, the number and class of Shares of Restricted Stock subject to this
Award Agreement may be equitably adjusted by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights.


10.Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant or beneficiary to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation), domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Award Agreement. The Participant may elect, subject to any procedural
rules adopted by the Committee, to satisfy the minimum statutory withholding tax
requirement, in whole or in part, by having the Company withhold Shares having
an aggregate fair market value on the date the tax is to be determined, equal to
such minimum statutory withholding tax.


11.Other Tax Matters. The Participant shall review with his or her own tax
advisors the federal, state, local and other tax consequences, including those
in addition to any tax withholding obligations, of the investment in the
Restricted Shares and the transactions contemplated by this Award Agreement. The
Participant has the right to file an election under Section 83 of the Code. The
filing of the 83(b) election is the responsibility of the Participant. The
Participant must notify the Company of the filing on or prior to the day of
making the filing.


12.Section 409A. This Award Agreement shall be construed consistent with the
intention that it be exempt from Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”).


13.Continuation of Employment. This Award Agreement shall not confer upon the
Participant any right to continuation of employment by the Company, nor shall
this Award Agreement interfere in any way with the Company’s right to terminate
the Participant’s employment at any time.


14.Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Award Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Corporate Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.


Beneficiary Designation (name, address, and relationship):

3



--------------------------------------------------------------------------------




______________________________________________
______________________________________________                    
______________________________________________


15.Entire Award; Modification


This Award Agreement and the Plan constitute the entire agreement between the
parties with respect to the terms and supersede all prior or written or oral
negotiations, commitments, representations and agreements with respect thereto.
The terms and conditions set forth in this Award Agreement may only be modified
or amended in writing, signed by both parties.
16.Severability


In the event any one or more of the provisions of this Award Agreement shall be
held invalid, illegal or unenforceable in any respect in any jurisdiction, such
provision or provisions shall be automatically deemed amended, but only to the
extent necessary to render such provision or provisions valid, legal and
enforceable in such jurisdiction, and the validity, legality and enforceability
of the remaining provisions of this Award Agreement shall not in any way be
affected or impaired thereby.
17.Miscellaneous.


(a)
This Award Agreement and the rights of the Participant hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to this Award Agreement, as it may
deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under applicable federal and state tax law, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.



It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.
(b)
The Committee may terminate, amend, or modify the Plan; provided, however, that
no such termination, amendment, or modification of the Plan may in any material
way adversely affect the Participant’s vested rights under this Award Agreement,
without the written consent of the Participant.



(c)
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities and tax laws in exercising his or her
rights under this Award Agreement.



(d)
This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.



(e)
All obligations of the Company under the Plan and this Award Agreement, with
respect to the Restricted Stock, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.



(f)
The Participant agrees to execute this agreement and return it to the address
below within 45 days of receipt of this agreement or forfeit the awarded
restricted stock shares.



Federal Signal Corporation
1415 W. 22nd Street
Oak Brook, Illinois 60523
Attention: Corporate Secretary    


(g)
To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Illinois, without giving effect to principles of conflict of law.


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Award Agreement to be executed
effective as of ______________________________.
 
Federal Signal Corporation
By:___________________________________________
ATTEST:
 
 
 
______________________________________________
______________________________________________
 
Participant






5

